DETAILED ACTION

Status of Claims
Amendment filed December 17, 2020 is acknowledged.   
Claims 7 and 18-20 have been cancelled by the applicant.
Claims 1-6, 8-17, and 21-24 are pending. 
Claims 1, 8, and 12 have been amended.    
Claims 21-24 have been added.
Claims 1-6, 8-17, and 21-24 are examined below.
Claims 1-6, 8-17, and 21-24 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed December 17, 2020 have been fully considered but they are not persuasive. 

Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Information Disclosure Statement
The information disclosure statement filed December 17, 2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because:
The International Search Report and Written Opinion issued in PCT Application No. PCT/US2016/069084 is illegible;
No copy of KR19980012902 or JP 2008103565 is provided (37 CFR 1.98(a)(2), requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed);
No explanation of the relevance of JP 2008103565 is provided (37 CFR 1.98(a)(3)(i), requires a concise explanation of relevance as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.).

It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

The information disclosure statement (IDS) submitted on March 2, 2021 was filed after the mailing date of the non-final rejection on September 29, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 (and dependent claims dependent thereon) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the arrangement of electrical connections" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. of record (WO 2018/125110; hereinafter “Lin”).
Regarding claim 12, Lin teaches an integrated circuit (IC) package, comprising:
a package substrate including a plurality of embedded capacitors electrically exposed at a face of the package substrate (paragraphs 23 and 129), wherein the arrangement of electrical connections includes one or more zero-ohm resistors (1836) coupled to the face of the package substrate, and the zero-ohm resistors are surface-mounted discrete components or wirebonded components (Figure 18); and
an IC die coupled to the package substrate (paragraph 129).

Regarding claim 13, Lin teaches an arrangement of electrical connections between individual ones of the embedded capacitors such that some, but not all, of the embedded capacitors are connected in parallel (paragraphs 76-79).

Regarding claim 14, Lin teaches the arrangement of electrical connections includes a conductive material at the face of the package substrate, and the conductive material contacts some, but not all, of the embedded capacitors (paragraphs 76-79).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6, 8-11, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. of record in view of Doyle et al. (US 8,519,510; hereinafter “Doyle”). 

Regarding claim 1, Lin teaches an apparatus, comprising:
an integrated circuit (IC) package substrate (Figure 19; paragraph 125); and
a tunable capacitor array (paragraph 23) in the package substrate (paragraph 125), wherein the tunable capacitor array includes a plurality of embedded capacitors (paragraphs 23 and 129).
Thus, Lin is shown to teach all the limitations of claim 1 with the exception of the tunable capacitor array includes a capacitor dielectric that is different from a dielectric material that separates metal layers in the package substrate, a capacitor plate of the tunable capacitor array includes a first metal region and a second metal region, the first metal region is between the capacitor dielectric and the second metal region, and the first metal region has a different material composition than the second metal region.
However, Doyle teaches an analogous device which exemplifies the embedded capacitor within a chip.  In particular, Doyle teaches an embedded capacitor 208B utilized in a DRAM device in which the capacitor dielectric (220: column 6, lines 28-37) is different from a dielectric that separates metal layers in the package substrate (204: column 6, lines 8-27), a capacitor plate of the capacitor includes a first metal region (218B) and a second metal region (212), the first metal region is between the capacitor dielectric (220) and the second metal region (212), and the first metal region has a different material composition that the second metal region (column 7, lines 19-32).  It would have been obvious to one of ordinary skill in the art to utilize the embedded capacitor of Doyle in the device of Lin in order to allow for the capacitor to exist in the same general area as metal wiring layers (column 1, lines 47-56; column 2, lines 55-60) and to allow for the capacitor to be processed at the same time as other circuits on the chip, monolithically (column 3, lines 44-53).

Regarding claim 2, Lin in view of Doyle teaches the tunable capacitor array includes:
a first embedded capacitor (Lin: paragraphs 23 and 129);
a second embedded capacitor (paragraphs 23 and 129); and
a controllable electrical connection between the first embedded capacitor and the second embedded capacitor (paragraph 23).

Regarding claim 6, Lin in view of Doyle teaches the controllable electrical connection is a first controllable electrical connection (Lin: paragraph 23), and the tunable capacitor array further includes:
a third embedded capacitor (paragraph 23); and
a second controllable electrical connection between the second embedded capacitor and the third embedded capacitor (paragraph 23).

Regarding claim 8, Lin teaches an integrated circuit (IC) package, comprising:
an integrated circuit (IC) package substrate (Figure 19, paragraph 125) including a first embedded capacitor, a second embedded capacitor (paragraph 23), and
a fuse electrically coupled between the first embedded capacitor and the second embedded capacitor (paragraphs 75-76) such that when the fuse is in a closed state, the first embedded capacitor and the second embedded capacitor are connected in parallel, and when the fuse is in an open state, the first embedded capacitor and the second embedded capacitor are not connected in parallel (paragraphs 76 and 76); and
a die coupled to the package substrate (paragraph 125).

However, Doyle teaches an analogous device which exemplifies the embedded capacitor within a chip.  In particular, Doyle teaches an embedded capacitor 208B utilized in a DRAM device in which the capacitor dielectric (220: column 6, lines 28-37) is different from a dielectric that separates metal layers in the package substrate (204: column 6, lines 8-27), and the capacitor dielectric (220) has a relative dielectric constant between 20 and 120 (column 6, lines 28-37).  It would have been obvious to one of ordinary skill in the art to utilize the embedded capacitor of Doyle in the device of Lin in order to allow for the capacitor to exist in the same general area as metal wiring layers (column 1, lines 47-56; column 2, lines 55-60) and to allow for the capacitor to be processed at the same time as other circuits on the chip, monolithically (column 3, lines 44-53).

Regarding claim 9, Lin in view of Doyle teaches the fuse is a first fuse, and the package substrate further includes:
a third embedded capacitor (Lin: paragraphs 23, 76 and 79); and
a second fuse electrically coupled between the second embedded capacitor and the third embedded capacitor such that when the second fuse is in a closed state, the first embedded capacitor and the third embedded capacitor are connected in parallel, and when the second fuse is in an open state, the first embedded capacitor and the third embedded capacitor are not connected in parallel (paragraph 79).

Regarding claim 10, Lin in view of Doyle teaches the die includes a power amplifier (Lin: paragraph 129).

Regarding claim 11, Lin in view of Doyle teaches the die is part of a radio frequency (RF) communication system (Lin: paragraph 129).

Regarding claim 21, Lin in view of Doyle teaches the first metal region (218B) includes tantalum, zirconium, hafnium, or titanium (column 5, lines 41-45).

Regarding claim 22, Lin in view of Doyle teaches the second metal region (212) includes copper, nickel, gold, platinum, or palladium (column 7, lines 28-32).

Regarding claim 23, Lin in view of Doyle teaches the capacitor dielectric (220) includes tantalum and oxygen, zirconium and oxygen, hafnium and oxygen, or titanium and oxygen (column 6, lines 28-37).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Lin and Doyle as applied to claim 8 above, and further in view of Lindert et al. (US 7,981,756; hereinafter “Lindert”).

Regarding claim 24, Lin in view of Doyle teaches the IC package of claim 8, but does not explicitly teach the capacitor dielectric includes: barium, strontium, titanium, and oxygen; or barium, titanium, and oxygen.
.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Lin and Doyle as applied to claim 2 above, and further in view of Browne et al. of record (US Pub. No. 2018/0007796; hereinafter “Browne”).

Regarding claim 3, Lin in view of Doyle teaches the apparatus of claim 2, wherein the controllable electrical connection includes a fuse (Lin: paragraphs 23 and 76-79) in the package substrate (Figure 19), but does not explicitly teach the “fuse” includes a filament in an air gap.
However, Browne teaches an analogous device which explains that a fuse comprises a filament in an air gap (paragraph 68).  Thus, it would have been obvious to construct the fuses/antifuses of Lin in the configuration of Browne in order to construct a fuse which may be controlled on the surface of the interposer substrate (Browne: paragraph 43).

Regarding claim 4, Lin in view of Doyle and Browne teaches the filament has a linear shape (Browne: 630; Figure 6A).

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lin, Doyle, and Browne as applied to claim 3 above, and further in view of Smith et al. of record (US 4,383,165; hereinafter “Smith”).
Regarding claim 5, Lin in view of Doyle and Browne teaches the apparatus of claim 3, but does not explicitly state the filament has a serpentine shape.  However, Smith teaches an analogous device regarding a fuse in an integrated circuit in which a filament has a serpentine shape in order to adjust the resistance of the fuse (column 6, lines 17-29). Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to adjust the filament of Lin in view of Browne to have a serpentine shape, thus a longer length, in order to increase tuning capability of the capacitor array.

Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin as applied to claim 14 above, and further in view of Hyde et al. of record (US 5,670,825; hereinafter “Hyde”).

Regarding claim 15, Lin teaches the IC package of claim 14, but does not explicitly teach the arrangement of electrical connections further includes a cut through the conductive material.  
However, Hyde explicitly teaches that lasers have been used to tune resistors in packages (column 2, lines 7-12 and column 3, line 66 – column 4, line 5).  Thus, it would have been obvious to one of ordinary skill in the art to cut through metal lines between resistors (or capacitors) in order to tune the desired resistivity (or capacitance) of the circuit as taught by Hyde.

Regarding claim 16, Lin in view of Hyde teaches the cut extends into a dielectric material of the package substrate (Hyde: column 3, lines 35-46; Official Notice is taken that if a laser cuts a trace on the surface of a plastic substrate, some of the cut will extend slightly into the plastic substrate itself.).

Regarding claim 17, Lin in view of Hyde teaches the conductive material is a portion of a metal layer of the package substrate (Hyde: 102).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA C VIEIRA whose telephone number is (571)270-5026.  The examiner can normally be reached on M,F: 5:30-9:30 AM; T,R 5:30-7:30 and 12:00 - 2:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIANA C VIEIRA/Examiner, Art Unit 2817